Title: The Comte de Vergennes to the Commissioners, with a Contemporary Translation, 27 September 1778
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Versailles le 27 September 1778
      
      Dans la Lettre que vous m’avez fait l’honneur de m’ecrire, Messieurs le 28 du mois dernier vous avez rapellé la promesse que le Roi a faite par l’Article 8 du Traite d’Amitie et de Commerce Signe le 6 fevrier dernier de S’emploïer auprès des Regences Barbaresques, pour procurer aux Sujets des Etats unis toute Sûreté dans la Mediterranée pour leur Commerce et leur navigation. J’ai communiqué votre demande à M. de Sartine, au Département de qui elle ressortit, et vous verrez par la reponsé de ce Ministre dont vous trouverez, une copie ci-jointe, qu’il l’a trove bien fondée, mais qu’avant de pouvoir prendre les ordres du Roi, à cet égard, il a besoin de plusieurs éclaircissements. Je vous prie, Messieurs, de vouloir bien me les addresser, et d’etre assurer d’avance que le Roi Sera voluntiers, tout ce qui Sera en Son Pouvoir pour complaire aux Etats Unis, et pour faire agréer leurs vües aux differents Princes de la Cöte de Barbaric. J’ai l’honneur d’étre tres parfaitement; Messieurs votre trés humble et tres obéïssant Serviteur.
      
       De Vergennes
      
     